Title: From Tench Tilghman to John Pray, 19 November 1782
From: Tilghman, Tench
To: Pray, John


                  
                     Sir
                     Head Quarters 19th Novemr 1782
                  
                  His Excellency recd yours of the 17th  New York papers inclosed.  If you can obtain  a  giving an account of the actual evacuation of  town be pleased to send it immediately up, as it is of consequence to His Excellency to have that matter ascertained.
                  Be pleased to send the inclosed to Major Smith.  I am Sir Yr most obt Servt
                  
                     Tench Tilghman A.D.C.
                     
                  
               